       Case 4:18-cv-06862-YGR Document 51 Filed 09/25/19 Page 1 of 4



 1   MARK B. CHASSMAN (SBN 119619)
     mchassman@chassmanseelig.com
 2   CHASSMAN & SEELIG LLP
     11766 Wilshire Boulevard, Suite 270
 3   Los Angeles, CA 90025
     Telephone: +1 310 929 7192
 4   Facsimile: +1 310 929 7627
 5   Attorneys for Plaintiff Sales Transaction Systems, LLC
 6   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 7   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 8   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 9   405 Howard Street
     San Francisco, CA 94105-2669
10   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
11
     Attorneys for Defendant Poynt Corporation
12
     Additional counsel listed in signature block
13

14

15                                  UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17

18   SALES TRANSACTION SYSTEMS, LLC,                    Case No. 4:18-CV-6862-YGR
19                     Plaintiff,                       STIPULATION RE AMENDED LOCAL
                                                        RULE CONTENTIONS
20          v.
                                                        Judge: Hon. Yvonne Gonzalez Rogers
21   POYNT CO.,                                         Trial Date: TBD
                                                        Date Action Filed: Nov. 13, 2018
22                     Defendant.
23

24

25

26

27

28

                                                                STIPULATION RE AMENDED CONTENTIONS
                                                                         CASE NO. 4:18-CV-6862-YGR
        Case 4:18-cv-06862-YGR Document 51 Filed 09/25/19 Page 2 of 4



 1           Plaintiff Sales Transaction Systems, LLC (“STS”) and Defendant Poynt Corporation

 2   (“Poynt”) hereby submit this stipulation to formally amend and serve their respective

 3   supplemental infringement and invalidity contentions pursuant to Patent Local Rule 3-6.

 4           On April 17, 2019, STS served its initial infringement contentions pursuant to Patent

 5   Local Rule 3-1. On May 24, 2019, STS served its supplemental infringement contentions to

 6   address concerns Poynt identified in a letter dated May 7 and pursuant to a telephonic conference

 7   on May 14, 2019. Although STS contends that the original contentions were sufficient for the

 8   stage of the case (see, e.g., DCG Sys. v. Checkpoint Techs., LLC, No. C 11-03792 PSG, 2012 WL

 9   1309161, at *2 (N.D. Cal. Apr. 16, 2012) (denying motion to strike because “the disputed
10   contentions disclose information sufficient for Checkpoint to determine DCG’s theories of

11   infringement”), STS agreed to supplement to provide further detail regarding the theories

12   contained in the contentions, without identifying any new infringement theories or accusing new

13   products.

14           On June 24, 2019, Poynt served its initial invalidity contentions pursuant to Patent Local

15   Rule 3-3. Prior to that date, counsel for Poynt contacted EMVCo in an effect to gain access to

16   credit card payment processing standards that pre-date the year 2000. EMVCo makes some of its

17   standard documentation available on its website, but materials from prior to the year 2000 require

18   a special request to be submitted through the website, which counsel did so submit. Counsel for

19   EMVCo contacted counsel for Poynt about the inquiry on July 8, 2019, but could not commit to
20   providing any materials due to a need to first confer with his client. Counsel for EMVCo again

21   contacted Poynt on July 23, 2019 to state that EMVCo. would provide the requested materials.

22   Counsel for Poynt inquired about the status of these materials on August 7, 2019, and the

23   materials were not ultimately provided until August 27, 2019. Fifteen days later, once Poynt had

24   completed reviewing and analyzing the new materials, Poynt served proposed supplemental

25   invalidity contentions on STS on September 11, 2019, thereby beginning the discussion that

26   resulted in this stipulation.

27           The Parties therefore each wish to supplement Patent Local Rule Contentions their

28   contention and do not oppose the other Party supplementing their own Patent Local Rule

                                                                     STIPULATION RE AMENDED CONTENTIONS
                                                     -1-                      CASE NO. 4:18-CV-6862-YGR
           Case 4:18-cv-06862-YGR Document 51 Filed 09/25/19 Page 3 of 4



 1   Contentions. This agreement, however, shall not be deemed an admission that either Parties’

 2   contentions are sufficient or adequate under the Local Rules, nor is it an agreement to any future

 3   attempts to supplement contentions.

 4            To evaluate whether good cause exists to grant leave to amend contentions, courts

 5   consider (1) the diligence of the moving party in amending its contentions and (2) whether the

 6   opposing party will suffer prejudice. CBS Interactive, Inc. v Etilize, Inc., 257 F.R.D. 195, 201

 7   (N.D. Cal. 2009). Good cause exists to grant this request because STS and Poynt each

 8   supplemented their contentions promptly when the need arose, and neither party opposes the

 9   others’ supplementation. This request results from the fact that the parties have cooperated to
10   avoid a dispute. In doing so, the parties have preserved judicial resources. Additionally, this

11   request will not interfere with or delay any other deadlines set by the Court. Further, this District

12   has previously confirmed that amendment is proper, even where opposed, where the other party

13   will not suffer prejudice and there is sufficient time remaining in discovery. See, e.g., Apple Inc.

14   v. Samsung Elecs., Co., No. 12-cv-0630, 2012 WL 5632618, at *5 (N.D. Cal. Nov. 15, 2012).

15            Accordingly, STS and Poynt request that the Court will allow the parties to formally serve

16   STS’s supplemental infringement contentions dated May 24, 2019 and Poynt’s supplemental

17   invalidity contentions dated September 11, 2019. A proposed order is submitted separately.

18   ///

19   ///
20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                                      STIPULATION RE AMENDED CONTENTIONS
                                                     -2-                       CASE NO. 4:18-CV-6862-YGR
       Case 4:18-cv-06862-YGR Document 51 Filed 09/25/19 Page 4 of 4



 1   Dated: September 25, 2019              ORRICK, HERRINGTON & SUTCLIFFE LLP

 2                                          By: /s/ Jacob M. Heath
                                                CLEMENT SETH ROBERTS
 3                                              croberts@orrick.com
                                                WILL MELEHANI (SBN 285916)
 4                                              wmelehani@orrick.com
                                                ORRICK, HERRINGTON & SUTCLIFFE LLP
 5                                              The Orrick Building
                                                405 Howard Street
 6                                              San Francisco, CA 94105-2669
                                                Tel: +1 415 773 5700; Fax: +1 415 773 5759
 7
                                                 JACOB M. HEATH (SBN 238959)
 8                                               jheath@orrick.com
                                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
 9                                               1000 Marsh Road
                                                 Menlo Park, CA 94025
10                                               Tel: +1 650 614 7400; Fax: +1 650 614 7401
11                                               Attorneys for Defendant Poynt Corporation
12
     Dated: September 25, 2019              CHASSMAN & SEELIG LLP
13

14                                          By: /s/ Sarah A. Pfeiffer (with permission)
                                                MARK B. CHASSMAN (SBN 119619)
15                                              mchassman@chassmanseelig.com
                                                CHASSMAN & SEELIG LLP
16                                              11766 Wilshire Boulevard, Suite 270
                                                Los Angeles, CA 90025
17                                              Tel: +1 310 929 7192; Fax: +1 310 929 7627

18                                              SARAH A. PFEIFFER (CA BAR NO. 278205)
                                                sap@msf-law.com
19                                              SETH H. OSTROW
                                                sho@msf-law.com
20                                              MEISTER SEELIG & FEIN LLP
                                                125 Park Avenue, 7th Floor
21                                              New York, NY 10017
                                                Tel: +1 212 655 3500; Fax: +1 646 538 3649
22
                                                Attorneys for Plaintiff Sales Transaction Systems, LLC
23

24                             Filers Attestation Pursuant to L.R. 5-1(i)(3)

25          I hereby attest that all signatories for parties on this document concurred in the filing of

26   this document.

27   Dated: September 25, 2019                 By: /s/ Jacob M. Heath
                                                  Jacob M. Heath
28

                                                                      STIPULATION RE AMENDED CONTENTIONS
                                                     -3-                       CASE NO. 4:18-CV-6862-YGR
